Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

          1. Grant of Restricted Stock Unit Award. Pursuant to the provisions of
the Avon Products, Inc. Year 2000 Stock Incentive Plan (the “Plan”), Avon
Products, Inc. (the “Company”) has awarded you (“Grantee”) Restricted Stock
Units (the "RSUs"), representing the right to receive in the future shares of
the Company’s Common Stock (the "Shares"). These RSUs are subject to the terms
and conditions set forth below, as well as those terms and conditions set forth
in the Plan, all of which are hereby incorporated by this reference. All
capitalized terms used herein shall have the meaning set forth in the Plan.

          2. Nature of RSUs; Issuance of Shares. These RSUs represent a right to
receive Shares on the Vesting Date (as defined below) but do not represent a
current interest in the Shares. If all the terms and conditions hereof and of
the Plan are met, then the Grantee shall be issued certificates for the
respective number of Shares on the Vesting Date. In lieu of issuance of Shares,
the Company reserves the right to instead make a cash payment to the Grantee
equal to the Fair Market Value of the Shares determined as of the Vesting Date.

          3. Restrictions on Transfer of RSUs. These RSUs may not be sold,
tendered, assigned, transferred, pledged or otherwise encumbered.

          4. Vesting of RSUs; Voting; Dividends. (a) Subject to Section 5,
vesting of the RSUs shall occur on the date set forth in your grant notification
(such date the “Vesting Date”). Vesting is contingent upon the Grantee being
employed on the Vesting Date by the Company or its Subsidiaries.

          (b) Grantee does not have the right to vote any of the Shares or to
receive dividends on them prior to the date such Shares are to be issued to
Grantee pursuant to the terms hereof. However, unless otherwise determined by
the Committee, Grantee shall be entitled to "Dividend Equivalent Rights" so that
Grantee will receive cash payments in respect of the Shares in amounts that
would otherwise be payable as dividends with respect to such number of shares of
the Company's Common Stock, when and as dividends are paid.

          5. Termination of Employment. If the Grantee’s employment is
terminated other than for Cause or voluntarily by Grantee, a portion of the RSUs
referred to in Section 4(a) above shall become vested and the appropriate number
of such vested Shares shall be issued. The number of Shares shall be determined
by multiplying the installment's full number of Shares by a fraction, which
shall be the number of complete months of employment from the Grant Date to the
date of termination, divided by the number of months from the Grant Date, to the
Vesting Date. In the event of death, vesting, and the number of Shares to be
distributable to the Grantee’s estate or designated beneficiary, shall be
determined in the same manner.

          In the event of termination by the Company for Cause, or Grantee’s
voluntary termination of employment, all portions of the RSUs not otherwise
vested as of the date of termination shall be forfeited. “Cause” shall have the
same meaning as that provided in the Company’s Severance Pay Plan. In addition,
termination for cause shall include any termination due to acts of dishonesty or
gross misconduct on the part of the Grantee which result, or are intended to
result, in damage to the Company’s business or reputation.

          6. No Right to Employment, etc.  (a) The execution and delivery of
this agreement and the granting of the RSUs hereunder shall not constitute or

42



--------------------------------------------------------------------------------



AVON PRODUCTS, INC.

be evidence of any agreement or understanding, express or implied, on the part
of the Company to employ the Grantee for any specific period.

          (b) The award of the RSUs hereunder does not entitle Grantee to any
benefit other than that specifically granted under this agreement, nor to any
future grants or other benefits under the Plan or any similar plan. Any benefits
granted under this agreement and the Plan are not part of the Grantee's ordinary
compensation, and shall not be considered as part of such compensation in the
event of severance, redundancy or resignation. Grantee understands and accepts
that the benefits granted under this agreement and the Plan are entirely at the
grace and discretion of the Company and that the Company retains the right to
amend or terminate the Plan, and/or Grantee's participation therein, at any
time, at the Company's sole discretion and without notice.

          7. Change of Capitalization.  If, prior to the time the restrictions
imposed by Paragraph 4 on the RSUs awarded hereunder lapse, the Company shall be
reorganized, or consolidated or merged with another corporation, the appropriate
amount of any stock, securities or other property exchangeable for Common Stock
of the Company pursuant to such reorganization, consolidation or merger shall be
appropriately substituted for the Shares hereunder.

          8. Application of Laws. The granting of these RSUs and the delivery of
Shares hereunder shall be subject to all applicable laws, rules and regulations.

          9. Taxes.  By accepting this grant, the Grantee hereby irrevocably
elects to satisfy any taxes required to be withheld by the Company on the date
of delivery of any Shares hereunder by authorizing the Company to withhold a
sufficient number of Shares to satisfy such tax obligation; provided, however,
that if the Grantee elects to defer the delivery of any portion of any
installment of Shares hereunder, the Grantee hereby irrevocably elects to
satisfy all applicable FICA and FUTA taxes due upon the applicable Vesting Date
with respect to such Shares for which delivery is being deferred by delivering
cash to the Company in an amount sufficient to satisfy all such FICA and FUTA
taxes.

          IN WITNESS WHEREOF, the Company, by its duly authorized officer, and
the Grantee have executed this agreement as of the date of grant.

AVON PRODUCTS, INC.     /s/ Andrea Jung Andrea Jung Chief Executive Officer


43



--------------------------------------------------------------------------------